Citation Nr: 1710774	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty in U.S. Army from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was added to the record.

In September 2015, the Board remanded this claim for additional development and consideration.  The requested actions have been completed.


FINDING OF FACT

Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not otherwise the result of a disease or injury incurred in active service. 


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter dated in June 2011 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in conjunction with his claim.  The October 2015 examiner provided well-reasoned rational for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between  service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including hypertension, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking entitlement to service connection for hypertension.  The Veteran contends that he developed hypertension as a result of his military service. Specifically, in multiple written statements to VA, the Veteran stated that his military service records show that he exhibited signs of hypertension while in service, thereby entitling him to service connection for his currently-diagnosed hypertension condition.  In a December 2015 Correspondence Letter, the Veteran stated that he had a high blood pressure reading of 150/60 during service, and underwent high blood pressure monitoring prior to separation.  He further contends that this evidence demonstrates that he had at least "pre-hypertension which leads" to to high blood pressure.    

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1). 

Indisputedly, the Veteran has a current diagnosis of hypertension, as shown in the Veteran's 2006 VA treatment records.  His service treatment records reflect a series of blood pressure measurements prior to his separation from service.  Notably, he was formally evaluated to ascertain whether he had hypertension during service.  However, during his separation clinical evaluation, the examiner documented no abnormalties related to hypertension.  As further discussed below, a December 2015 private treatment record revealed that the onset of his hypertension started in December 2000, which was over 30 years after service. 

The remaining question is whether or not the currently manifested hypertension was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.

The Veteran's service treatment records reflect multiple blood pressure measurements within one month prior to his separation from service.  In January 1971, an examination showed a blood pressure reading of 150/60.  Also, on a Report of Medical History, the Veteran denied having "low or high blood pressure." See STR January 1971.  In February 1971, the Veteran was referred for a  hypertensive work up.  The results of the hypertensive work up showed measurements of 138/70 (2/8/1971), 130/68 (2/9/1971), 130/60 (2/10/1971), 128/68 (2/11/1971), and 124/70 (2/12/1971).    

There was no mention of hypertension during his separation examination.  Overall, the Veteran's service records are silent for any diagnosis of hypertension.  The fact that the STRs and separation examination failed to include an actual diagnosis of hypertension tends to weigh against the claim based on the theory of direct service incurrence.  

The record also fails to show that hypertension manifested to a degree of 10 percent by March 1972 (i.e., within the first year following his active duty service discharge in March 1971), nor does the Veteran specifically maintain that it manifested during this time frame.  Specifically, in a December 2015 letter, the Veteran contends that it was impossible to provide medical records within one year after discharge because he was young, had no medical insurance, and never went to the the doctor.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101 (a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure 100 or more who requires continuous medication for control).  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307 (c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307 , 3.309.   

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

With respect to the theory of direct service incurrence, the evidence of record does not establish that the Veteran's currently diagnosed hypertension is etiologically or causally associated with service.  Specifically, the medical evidence and private medical opinions do not causally relate the Veteran's period of military service to his currently diagnosed hypertension, as discussed further below.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548   (2000); and Collaro v. West, 136 F.3d 1304, 1308 Fed. Cir. 1998).

Medical records reflect that the initial clinical diagnosis of hypertension was made in 2006, over 30 years after the Veteran's separation from service.  Evidence of a prolonged period without medical complaints and the amount of time that elapsed since military service tends to weigh against a finding of in-service incurrence.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no evidence of a chronic disability (specifically, hypertension) during the Veteran's period of active service or of continuity of symptomatology after his period of active service.  The Board notes that the Veteran has indicated in his statements that he had "pre-hypertension" while in service.  However, VA does not recognize such a condition as one eligible for service connection.  See Diagnostic Code 7101 and VA Adjudication Procedures Manual, M21-MR,III.iv.4.E.20.33 (2012).   Hence, neither service incurrence, or continuity and chronicity of symptoms of hypertension, are established in this case.

The record contains three private medical opinions.  In August 2011, Dr. E stated that the Veteran has many medical conditions including uncontrolled hypertension and type 2 diabetes.  Dr. E opined that the information related to the Veteran by VA physicans regarding his blood pressure of 160/90 being normal was incorrect.  Dr. E opined that considering his "comorbidities the literature and stand practice do not support this and his blood pressure should be 120/80 or below."  

In  October 2014, Dr. W opined that it is likely as not that the Veteran's hypertension is related to complaints or symptoms shown in service.  Dr. W further opined that the Veteran "did not take care of himself, he drank and smoked because of stress and anxiety which may have contributed to his disability."  Dr. W's opinion was supported by the Veteran's statements that his blood pressure was 150/60 at the time of discharge; in addition to noting that the Veteran did not have frequent check ups on his blood pressure and he was under a lot of stress and anxiety.    

In July 2015, Dr. H opined that "anxiety and frustration suffered by [the Veteran] in the army initiated his hypertension and that the unhealthy habits he picked up as a result of his anxiety and frustration put him on the road to hypertension."  Dr. H stated that his blood pressure of 150/60, upon separation, was not normal as it is widely accepted that 140/90 is the number for high blood pressure in a non-diabetic person and a diabetic person should be under 130/80; and the Veteran is a diabetic. Dr. H also obtained objective evidence showing three blood pressure readings of 166/60, 174/72, and 150/70; and further noted that the Veteran continues treatment for his blood pressure.     

The Board must weigh the favorable nexus opinions against the negative opinion offered by the 2015 VA examiners.  The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is fully articulated, that is, unequivocally stated, whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

When the onset/etiology of the Veteran's claimed hypertension was addressed by a VA examiner in October 2015, the examiner opined that the "Veteran's claimed condition of hypertension is less likely than not incurred in or caused the service." The VA examiner reviewed the Veteran's claims file, to include his service treatment records and private medical records.  The examiner provided explicit consideration of the Veteran's blood pressure readings in service and outside of service.  The examiner noted that none of his diastolic blood pressures were above 90 mm Hg and none of them were above the noted systolic blood pressures of 160 mm Hg.  Therefore, the VA examiner concluded that his blood pressure measurements were not within the VA's accepted definition of hypertension, and the Veteran did not have diagnosed hypertension while in the service.  

The VA examiner also determined that the Veteran does have a current diagnosis of hypertension which was probably diagnosed when he stated he started blood pressure medication in the "late 80s."  The VA examiner further noted that the Veteran has documented blood pressures that meet the VA criteria for a hypertension diagnosis; however, these blood pressures were remote from his discharge date of "03/21/1971" and also remote from "03/21/1972" which is one year from his discharge date.  

The VA examiner addressed Dr. H's opinion who attributed the Veteran's hypertension to "anxiety and frustration" incurred in service, as such the VA examiner points out that there is no objective evidence to connect the Veteran's current hypertention to his military service, nor is there objective evidence in the service treatment records to document the references to the Veteran experiencing  "anxiety and frustration."  The VA examiner further notes, at the time of his military service, the Veteran was not diabetic and as such the recommended blood pressure for a non-diabetic was 140/90; and his blood pressures at the time of his hypertensive work up in February 1971 were below 140/90.  

The VA examiner also cites to a March 2001 private treatment record that mentions diabetes and hypercholestroleania, with a blood pressure reading of 143/78.  The VA examiner uses this medical evidence as the first indication following service to demonstrate that the Veteran's hypertension was not shown to have manifest to a compensable degree within the year after the Veteran's period of active duty service ending March 1971.  

The VA examiner also considered Dr. W's October 2014 medical opinion, which opined that the blood pressure reading of 150/60 was borderline elevated based on new guideline.  The VA examiner in response stated that this medical opinion did not opine that sole systolic blood pressure reading of 150 was diagnostic of hypertension.  The sole systolic blood pressure reading of 150 was an indication for further blood pressure examinations to either rule in or rule out hypertension. The
Veteran underwent a hypertensive workup February 1971 that did not diagnose
hypertension.

Upon careful review, the Board finds that the August 2011, October 2014 and July 2015 private medical opinions are of lessened probative value because they are not supported by the historical clinical findings as shown in the record.  Dr. W's October 2014 medical opinion is speculative in nature, and therefore is not, by itself, of sufficient probative weight to warrant service connection.  Speculative language such as "probably" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship and does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Nonetheless, the Board finds that this opinion is outweighed by the cumulative clinical findings shown in the service and post-service treatment records and the October 2015 VA medical opinion.      

Dr. E's August 2011 and Dr. H's July 2015 medical opinion relied on the inaccurate factual premises, which was also opined by the October 2015 VA examiner.  Drs. H and E inaccurately relied on factual premise related to diabetic blood pressure readings despite evidence showings within the record that the Veteran was not diabetic or hypentensive at the of his military service.  Dr. H also inaccurately relied on the premise that the Veteran's hypertensive work up in February 1971 suggested hypertension despite there being no diagnosis of such listed on his separation examination.  Lastly, Dr. H references anxiety and frustration, as the cause for hypertension, despite no objective or subjective findings of such symptoms in-service.  The inaccurate factural premises relied on by Dr. H greatly lessens the probative value of his medical opion.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (An opinion based upon an inaccurate factual premise has no probative value.). 

The Board finds that the conclusions reached by the VA examiner in 2015 were based on review of the Veteran's lay history, as well as service and post-service medical records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

To the extent that the Veteran himself asserts he suffers from hypertension as a result of service, or that its onset was in service, the Board does not question the Veteran's sincerity of his beliefs.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a). 

Here, the Veteran is competent to report what his treating physicians have told him, and he would be competent to report blood pressure readings taken from a machine. Here, the Veteran reported one specific elevated blood pressure reading during service which was not diagnosed as hypertension; also there was no blood pressure readings within the first post service year which would assist in establishing the onset of his hypertension.  Additionally, it is beyond the Veteran's competency to medically link hypertension, which initially manifested years after service, to service or any incident therein.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As to whether the actual blood pressure readings in service constituted hypertension, the Board places greater probative weight on the opinion of the VA examiner who has greater medical training and expertise than the Veteran in determining whether the blood pressure readings demonstrated the onset of hypertension in service, or whether a nexus exists between service and the currently diagnosed hypertension.

For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


